 INTERNATIONAL WOODWORKERS OF AMERICA507concerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, we find thatthe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees employed by membersof the Awning Research Institute engaged in the installation andsewing of all awnings, canopies, aisle strips, floor covers, enclosurewalls, golf nets, sails, tents, truck covers, tarpaulins, and all othercanvas work of any kind at the members' respective Oak Park andChicago, Illinois, establishments, including framemakers, stencilmen,tent ropers, and sailmakers, but excluding all office clerical employees,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.International Woodworkers of America,AFL-CIO,InternationalWoodworkersof America,AFL-CIO,LocalS-426,and Interna-tionalWoodworkers of America,AFL-CIO,Local S-429andW. T. SmithLumber Company.Case No. 15-CB-158. August 9,1956DECISION AND ORDEROn February 16, 1956, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents and theCharging Party filed exceptions to the Intermediate Report with sup-porting briefs and the General Counsel filed exceptions.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modifi-cations.'1We find,contrary to the Trial Examiner,that the General Counsel has not establishedthat Stewart A. O'Bannon is a representative of the International Woodworkers ofAmerica, AFL-CIO, herein called the International.We also note that the Trial Examinererred in finding that Cohron's car was assaulted by the strikers on August 16, 1955; thecorrect date is August 15, and we so find.116 NLRB No. 64. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Like the Trial Examiner, we find that the International was re-sponsible for the violations of Section 8 (b) (1) (A) of the Act by theLocals and their agents.However, in so finding we rely solely upon(1) the fact that an officer of the International, at a joint meeting ofthe Locals on June 22, 1955, at which the membership voted to strike,urged the need for a "united front" against the Employer; (2) thepublic endorsement of the strike by the International, including solici-tation through its official publication of financial support by all itsmembers for the strike; and (3) acknowledgment by the Interna-tional in its answer to the complaint that, together with the Locals, itwas a party to such strike?2.The Respondents except to the Trial Examiner's finding that theRespondents violated Section 8 (b) (1) (A) by certain acts of thepickets, committed in the presence of strikers, but which were not wit-nessed by any other employees (i. e., coercion of supervisors or inde-pendent contractors dealing with the Employer).We find, in agree-ment with the TrialExaminer,that thestriking employeeshereinwere subjected to restraint by the misconduct of the pickets in theirpresence, although such misconduct was not directed against the strik-ing employees themselves.We think itreasonableto infer that suchmisconduct had the effect of coercively deterring any of the strikersfrom abandoning the strike and returning to work.'As the Board hasstated, "the interdependent guarantees of Section 8 (b) (1) (A) andSection 7 of the Act include the protected right of employees to workin the face of a strike." 4 The protection afforded by these sections ofthe Act extends to the right to work.We find, therefore, with respectto the incidents under consideration, that the Respondents violatedSection 8 (b) (1) (A) by coercing and restraining striking employeesin theexerciseof their right to abandon the strike and return to work.(3)As to the misconduct by pickets involved in incidents (i), (1),and (m) occurring in Chapman, described in the Intermediate Report,we agree with the Trial Examiner that the Respondents were re-sponsible therefor.However, unlike the Trial Examiner, we do notpredicate such responsibility on the absence of any evidence that anypicket captain sought to prevent such misconduct.As it does not2 Unlike the Trial Examiner,we do not assume,in the absence of any evidence to thateffect, that the International had knowledge of the strike misconduct,and so do notattach any significance to the failure of the International to repudiate such misconduct.We affirm the Trial Examiner's denial of the General Counsel'smotion, made after theclose of the hearing, to reopen the record to introduce certain evidence purporting to showthat one of the strikers,after the close of the hearing,had been convicted of an assaultupon one of the Employer's foremen,and that the fine imposed was paid by check signedby a representativeof theInternational.This motion was opposed by the Respondents.Like the Trial Examiner, we find such evidence to be cumulative, and any remand for thepurpose of receiving it would not be warranted.8 Cf.Radio Officers Unionv. N. L. R.B.,347 U. S. 17.Sunset Line and Twine Company,79 NLRB 1487. INTERNATIONAL WOODWORKERS OF AMERICA509appear from the record that any picket captains were in fact presenton such occasions, we impute responsibility to the Chapman Local forsuch misconduct rather on the fact that it conformed to a patternestablished by the officers and agents of that Local through their ownunlawful acts of coercion and restraint, set forth in the IntermediateReport.We therefore find that the misconduct of the pickets in theforegoing incidents was, in effect, instigated by such officers andagents.5The other Respondents are also held responsible for theseincidents for the same reason as applies to other misconduct of theChapman Local-namely, that all three Respondents were engagedin a joint venture.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, InternationalWoodworkers of America, AFL-CIO, and its Locals S-426 and S-429, their officers, representatives, and agents, shall :1.Cease and desist from restraining and coercing the employeesofW. T. Smith Lumber Company or the employees of any other em-ployer doing business with Smith, by threats of physical harm toemployees, whether they work for Smith or other employers who aredoing business with Smith during a strike by the Respondents againstSmith ; by threats of physical harm or assaults upon supervisors ormanagerial personnel of Smith or upon independent contractors do-ing business with Smith, including the pursuit by superior inimicalforces, obstruction, halting, or damage to vehicles driven by such per-sons by the use of sticks, the throwing of missiles, the massing of pick-ets, or other physical means where such conduct is committed in thepresence of employees of Smith or under such circumstances as to in-sure that they will learn of it, whether such employees are strikersor nonstrikers; or by like or related conduct restraining or coercingemployees of Smith or of other employers doing business with Smithin the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in their business offices and all placeswhere notices to members are customarily posted copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by a responsible official of each Respondent,s District 50, United Mine Workers of America(Tungsten Mining Corporation),106NLRB 903;The Higbee Company,97 NLRB 654.0 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe posted by the Respondents immediately upon receipt thereof, andmaintained by them for a period of sixty (60) consecutive days there-after, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be takenby the Respondents to insure that said notices are not altered, defaced,or covered by any other material.(b)Furnish to the Regional Director for the Fifteenth Regionsigned copies of the notice, for posting, the Company willing, for aperiod of sixty (60) days on bulletin boards of the W. T. Smith Lum-ber Company, where notices to its employees are customarily posted.(c)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.MEMBER PETERSON, dissenting in part :I am unable to agree with the majority's decision insofar as it findsthat the Respondents violated Section 8 (b) (1) (A) by reason of cer-tain acts committed by some pickets against supervisors and inde-pendent contractors in the presence offellow strikers.Althoughconceding thatno nonstrikerswitnessed these incidents, the majoritynevertheless finds an 8' (b) (1) (A) violation on the theory that thepickets' fellow strikers who were present when the acts were com-mitted were thereby restrained from exercising their statutory rightto abandon the strike and return to work. In my opinion, such a find-ing rests on a strained assumption, unsupported by facts, that thewitnessing strikers were then contemplating withdrawing from thestrike but were prevented from so doing by the coercive acts againstnonemployees.It is true that violent and coercive conduct directed against non-employees in the presence ofnonstrikerscould have a coercive impacton the nonstriking employees who were exercising their statutoryright to refrain from joining or supporting the strike.This is sobecause the nonstriking employees could reasonably regard these in-cidents as indicative of the reprisals they would suffer if they, too,did not support the strike.But the situation in the instant case isentirely different.For here the fellow strikers of the pickets werevoluntarily exercising their guaranteed right to participate in thestrike and therefore were manifestly not subjected to such restraintas nonstrikers would reasonably have been for refusing to cooperatewith the strikers had they witnessed the incidents in question.Thefact that at some time in the indefinite future the strikers might wishto abandon the strike is far too speculative an event upon which tobase an unfair labor practice finding that the strikers were vicariouslycoerced in their right to refrain from striking. INTERNATIONAL WOODWORKERS OF AMERICA511As there is no reasonable basis for finding that fellow strikers wererestrained or coerced by the pickets' acts against the supervisors andindependent contractors, I Would not predicate an 8 (b) (1) (A)finding on such conduct.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL WOODWORKERS OFAMERICA, AFL-CIO, INTERNATIONAL WOODWORKERS OF AMERICA,AFL-CIO, LOCAL S-426, INTERNATIONAL WOODWORKERS OF AMER-ICA,AFL-CIO, LOCAL S-429, AND ALL EMPLOYEES OF THE W. T.SMITHLUMBER COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby give notice that :WE WILL NOT coerce or restrain the employees of W. T. SmithLumber Company or the employees of any other employer bythreats of physical harm to such employees if they continue towork for the Company or such other employers who do businesswith the Company during our strike against it.WE WILL NOT coerce or restrain the employees of W. T. SmithLumber Company by threatening physical harm to or commit-ting assaults upon supervisors or managerial personnel of theCompany or upon independent contractors doing business withthe Company to prevent such persons from performing work orbusiness for or with the Company during our strike against it,including the pursuit by superior inimical forces, obstruction,halting, or damage to vehicles driven by such persons by the useof sticks, the throwing of missiles, the massing of pickets, or otherphysical means, where such conduct is committed in the presenceof employees of the Company or under such circumstances asto insure that they will learn of it, whether such employees arestriking or nonstriking employees.WE WILL NOT by like or related conduct restrain or coerce theemployees of the W. T. Smith Lumber Company or employeesof other employers doing business with the Company in theexercise by them of the right to self-organization, to form, join,or assist labor organizations, to bargain collectively throughrepresentatives for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of suchactivities except to the extent that such right may be affected 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD'by an agreement requiring membership in a labor organization:of the Act.INTERNATIONALWOODWORKERS OF AMERICA,AFL-CIO,Union.Dated----------------By-------------------------------------(Title of Officer)INTERNATIONALWOODWORKERS OF AMERICA,AFL-CIO,' LOCAL S-426,Union.Dated----------------By-------------------------------------(Title of Officer)INTERNATIONALWOODWORKERS OF AMERICA,AFL-CIO, LOCAL S-429,Union.Dated----------------By------------------------------------(Title of Officer)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by W. T. Smith Lumber Company,1 herein referred to asSmith, the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issued his complaintdated October 20, 1955, against the International Woodworkers of America, AFL-CIO, herein referred to as the International, and against International Woodworkersof America, AFL-CIO, Locals S-426 and S-429, herein referred to as Locals S-426and S-429, alleging that all these Respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Section 8 (b) (1)(A) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the complaint, charge, and notice of hearing wereduly served upon the parties.The complaint both specifically and generally refers to numerous acts committedby various individuals during the course of a strike still in existence waged by all theRespondents against Smith on July 20, 1955, and avers that all the Respondents arechargeable with these acts whose purpose was to coerce the employees of Smith and,of other employers to cease work and to join the cause of the strikers or to respecttheir picket lines, thereby violating Section 8 (b) (1) (A) of the Act.The Re-spondents' answer admits the complaint allegation that they have been on strikeagainst Smith since July 20, 1955, but denies all allegations in the complaint as to,commission of or responsibility for the conduct claimed to be unlawful.Pursuant to notice, a hearing was held at Greenville, Alabama, on November 8,9, and 10, 1955, before Thomas N. Kessel, the Trial Examiner duly designated toconduct the hearing.All the parties were represented by counsel.Full opportunity1 As filed initially the charge lists the name of the Company's counsel as the ChargingParty.At the hearing it was noted this was erroneous and that in fact the Company Isthe Charging Party.By stipulation the parties agreed to make the necessary correction.Consistent with the obvious intent of the parties the Trial Examiner has amended the-pleadings to show that W. T. Smith Lumber Company is the Charging Party in this.proceeding. INTERNATIONAL WOODWORKERS OF AMERICA513to be heard,to examine and cross-examine witnesses,and to produce evidence wasafforded all parties.After theclose of the hearing briefs were filed with the TrialExaminer by all the parties and these have been carefully considered?Upon theentire record in the case,and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACTI.THEBUSINESSOPERATIONS OF W. T.SMITH LUMBERCOMPANYSmith is an Alabama corporation engaged at Greenville and Chapman, Alabama,in the production of lumber and related products.The General Counsel presentedin evidence invoices showing some of its 1955salesand shipments of products valuedin excess of $89,000 to customers in other States. It is found therefrom that Smith isengaged incommerce withinthe meaningof the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe International and its Locals S-429 and S-426 are labor organizations admit-ting to membership employees of Smith.M. THE UNFAIR LABOR PRACTICESA. Cosponsorship of the strike against Smith by the labor organizations involvedPursuant to 1945 consent elections 3 among various units of Smith's employees,the Board issued a certificate to the International as their bargaining representative.Thereafter Smith had contractual relations for its Greenville employees with LocalS-429 and for its Chapman employees with Local S-426.4Negotiations for con-tracts appear to have been conducted through a committee comprised of representa-tives from both Locals and representatives of the International.These latter negoti-ators at one time or another have been J. L. Baughman, the International's southerndirector, Assistant Southern Director A. O. McKinney, International RepresentativeJames Craven who was under Baughman's direction, International Representative M.B. Race, and International Representative Stewart A. O'Bannon.For reasons not material to this proceeding, the most recent contract renewalnegotiations between Smith and the Respondents' negotiators failed to produce agree-2 By motion from the General Counsel received on January 30, 1956, request was madefor reopening of the record to receive evidence as to circumstances relevant to this pro-ceedingwhich occurred since the close of the hearing on November 10, 1955.TheCharging Party supports the General Counsel's motionThe Respondents have filedobjections thereto.The evidence in question relates to criminal proceedings arising outof an assault by a striking employee, Greel Sims, upon a Smith foreman which resultedIn a criminal complaint against Sims.The facts relative to this assault are set out indetail in the findings and conclusions made below.The General Counsel would have therecord show that Sims was convicted of an assault on the foreman, Roy Callens, in theInferior court of Butler County, Alabama, on January 16, 1956, and was fined $200 pluscosts ; that a check in the amount of $211 25 was drawn on January 19, 1956, on aGreenville,Alabama, bank from funds of the "Joint Defense Fund Locals S-426 andS F29," and was signed by James A. Craven, an international representative of theInternational, and by James A. Phelps, an officer of Local S-426.While I consider theforegoing evidence relevant to the issues in this proceeding, I hereby deny the motion toreopen, for the reason that the evidence is merely cumulative of other evidence in th0recordwhich amply supports the findings flowing therefrom.I accept the GeneralCounsel's motion and supporting documents, as well as the Charging Party's notificationin support of the motion and the Respondents' opposition thereto, as a rejected exhibit,and mark all these papers as rejected General Counsel's Exhibit No. 2 for inclusion inthe file of rejected exhibits In this proceeding.3Cases Nos 15-RC-499 and 15-RC-490.4 Smith has a lumber mill at Greenville and another at Chapman, Alabama. Bothlocalities ale in Butler County and are about 10 miles apart according to the EncyclopediaBritannica World Atlas Edition.Greenville's population in 1950 was 6,781 and Chapman'spopulationwas 943Chapman is what may popularly be called a "company town."Smith owns the houses in which reside its officials and employees.Hugh Thompson,Smith's personnel director, is Chapman's mayor.405448-57--vol. 116-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.5On July 19, 1955,itwas unanimously decided at a meeting of the officers ofLocal 5-429 and S-426 to strike the Smith operations at Greenville and Chapmanbeginning at 5 a. m. July 20. Picket lines were immediately established at variouslocations in both areas.George Campbell, Jr., and John L. Phelps, president andrecording secretary, respectively, of Local S-429, selected the Greenville picket cap-tain.J.N.White, the Local S-426 president, and unspecified members of the"negotiating committee"selected the Chapman picket captains.These captainswere responsible for keeping order on the picket lines and to see that pickets reportedto their assigned stations.Picketing was instituted on an everyday round-the-clockbasis with schedules maintained by the captains.Both Locals furnished their cap-tains and pickets with gasoline for their vehicles.Local S-426 purchased a bus foruse by White's church and to transport its pickets to their stations.The bus alsoconveyed Chapman strikers to Greenville meetings and on October 10, 1955, whenthe Greenville mill reopened for the first time during the strike,this bus transporteda group of Chapman strikers to Greenville.Campbell, Jr., came to the Greenville picket lines 2 or 3 times daily. Phelps ap-peared there almost every day.White was not called upon to state the frequencyof his visits to the Chapman picket lines, but his testimony reveals at least "oc-casional" visits.Other elective officials and functionaries of both Locals were presentat Greenville and Chapman. They will be specifically referred to in the ensuing ac-count of the incidents forming the basis of this proceeding.Baughman conceded that Craven has been in Greenville and Chapman in connec-tion with the strike.He testified that he could not, without reference to records hedid not have with him, state how often Craven had been there. Baughman also pro-fessed not knowing whether A. O. McKinney had come to Greenville or Chapmanduring the strike, but revealed that McKinney and Craven did not require his au-thorization to do so if the Locals requested their presence.Greenville and Chap-man are within Craven's regularly assigned area, and both he and McKinney couldthemselves determine what they should do upon arrival there without directionfrom Baughman. If the Locals were on strike when they were called, Craven andMcKinney were empowered to participate therein.Testimony of Campbell, Jr.,shows that on October 9, 1955, the day before the reopening of the Greenville mill,Locals S-429 and S-426 held a joint meeting in Chapman.His testimony that heis"pretty sure" that Craven attended the meeting satisfies me that in fact he wasthere.There is testimony as to active participation in picket line activities at the Green-villemill on October 10 and 11, 1955, by one Claude Hill.The Charging Party'sbrief would have me find that Hill has been established as a representative of theInternational in connection with such participation.Hill's relation to the Inter-national is not revealed in the record so as to permit such a finding.Three copies of the International's newspaper, the InternationalWoodworker,styled therein its "official publication," were introduced in evidence.The July 27,1955, issue relates the holding of a joint meeting of Locals S-429 and S-426 on June22 when the membership voted to strike Smith's Greenville and Chapman operations.The article contains a report from International Representative Race as to the at-tendance of members at the meeting and the proportions of the vote favoring a strike.The same article states that Claude Ballard, second vice president of the Interna-tional, spoke at the meeting on the need for a "united front" against Smith.TheAugust 10, 1955, issue of the "Woodworker" contains an elaborate account of factorsinvolved in the strike and an appeal from International Representative McKinneyto all members and local unions of the International for financial assistance for thestrikers.McKinney is quoted as saying, "Winning this strike is one of the mostimportant and essential jobs now facing the membership of our International Unionand especially the membership in the South.A loss here would be another victoryfor the Southern Pine Association, who would then move on to another part of ourUnion.The fight here is not with the W. T. Smith Lumber Company, they areonly fronting for the Southern Pine Association...."Contributorswere di-I In accordance with the request of the General Counsel and the Charging Party, I takenotice of charges alleging Smith's failure to bargain in violation of Section 8 (a) (5) ofthe Act filed on July 13, 1955, by Local S-426 (Case No 15-CA-845), on July 15, 1955,by Local S-429 (Case No. 15-CA-846), on September 22, 1955, by both Locals (CaseNo 15-RC-867), and on November 30. 1955, by both Locals (Case No. 15-CA-881). Allthese charges were signed by A. 0. McKinney, assistant southern director for the Inter-nationalThe charges in Cases Nos. 15-CA-845 and 846 were dismissed by the RegionalDirector, and this dismissal was sustained by the General Counsel on appeal. The chargein Case No. 15-CA-867 was also dismissed by the Regional Director. INTERNATIONAL WOODWORKERS OF AMERICA515reeled to send checks to the "Joint Defense Fund, Locals S-426 and 429" and tomail them to Secretary-Treasurer William Botkin for accounting and transmissionto the striking workers.The Woodworker's September 14, 1955, issue contains aphotograph of Baughman and Race with a statement that they had reported on thestrike situation to a convention of the International.Before the strike Smith had maintained group insurance for its Greenville andChapman employees.Premiums were paid by contributions from Smith and theemployees.On September 8, 1955, International Representatives Craven andO'Bannon, together with officials of both Locals, called on Hugh Thompson, theaforementioned Smith personnel director, to pay the insurance premiums of thestriking employees.In going over the list supplied by Thompson, the names ofcertain employees were excluded as "scabs" from those for whom payment wasmade by a single check signed by officials of the two Locals.On September 30,1955, Craven and officials of the Locals returned to Thompson's office and followedthe same procedure as before in computing the amount due for insurance premiums.This time separate checks were offered by officials of the Locals in payment of pre-miums of their respective members.There can be scant doubt on this record that Locals S-429 and S-426 cosponsoredthe calling and prosecution of the strike against Smith.Their mutual interest innegotiating labor agreements with Smith through a single negotiating committee ofrepresentatives from both Locals; the decision to strike unanimously taken by theofficers of both Locals at a joint meeting; the simultaneous strike action by bothLocals against the Greenville and Chapman operations; the assistance of one tothe other as exemplified by the movement of Chapman strikers to the Greenvillepicket line on the October 10 reopening of the Greenville mill and the activities onother occasions of Chapman strikers at the Greenville operation as detailed below;the joint meeting of the Locals in Chapman the day before the October 10 reopen-ing of the Greenville mill; the filing of charges in behalf of both Locals against Smithduring the strike; and the joint payment on September 8 of insurance premiums forstriking members of both Locals compel the conclusion that Locals S-429 and S-426have jointly engaged in initiating and waging the strike.They were thus constitutedjoint venturers who in consequence are jointly and severally responsible for what-ever unlawful actions committed during the course of the strike may legally beattributed to each.6I am further satisfied that the International is also a cosponsor with its two Localsin the ; alling and prosecution of the strike. In reaching this conclusion I agreewith the position maintained by the General Counsel and the Charging Party intheir briefs that the express admission by the Respondents in their joint answerto the complaint that "they had been on strike against W. T. Smith Lumber Com-pany at its Chapman and Greenville plants since July 20, 1955," should be taken astheir acknowledgment that they cosponsored the strike. In this respect the circum-stances here bear striking resemblance to those obtaining in theSunset Line andTwine Companycase, cited above, where the respondents, an international and itslocal union, filed a joint answer affirmatively averring that they had conducted thestrike and picketing in the course of which statutory violations occurred.Con-cluding that the international and its local cosponsored the strike and that lawlessacts committed by authorized agents of the local were attributable to both sponsor-ing organizations, the Board majority attached great weight to the admission in theiranswer as proof of their cosponsorship.But here, as in theSunset Line and TwineCompanycase, the same result may be reached irrespective of the effect of the plead-ings, for the above-related circumstances showing the interest and participation inthe strike and the events leading up to it by authorized agents of the Internationalclearly reveal its status as a cosponsor therein with its two Locals.The extent ofthat interest and participation is amply reflected by the fact that the Internationalholds the Board's certification as representative of the several units composed of thestriking employees; the participation with the representatives of the Locals by Inter-national representatives in bargaining negotiations with Smith; the encouragementby an International vice president at a strike vote meeting of the 2 Locals to presenta "united front" which I construe as an appeal to vote for joint strike action by bothLocals; the pronouncement in its official organ of the special importance of the strikeagainst Smith to the International's dealings with the Southern Pine Association; 7e International Longshoremen's and Warehousemen's Union, C. I. O. (Sunset Line andTwine Company),79 NLRB 1487.7 In accordance with Board precedent I rely upon the International's pronouncementin its official publication as evidence of its policy with respect to the strike against Smith.SeeWashington-Oregon Shingle Weavers' District Council,101 NLRB 1159, footnote 2. 516DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDthe filing of charges against Smith during the strike by the International's assistantsouthern director on behalf of the 2 Locals, the presence at the locale of the strikeof International representatives who were empowered to participate therein at therequest of the Locals and who, I infer, were there for such purpose as no otherexplanation for their presence was offered by the Respondents; and the appeal forfinancial assistance for the striking Locals by the International through its officialorgan with collection, accounting, and transmission to be accomplished through itssecretary-treasurer.Because its official representatives were present I infer thatthey knew of openly committed conduct at and away from picket lines for which, asexplained below, the striking Locals are directly responsible.According to theInternational's official organ, full report of the strike was made to it by these report-ers.Itmust be assumed that such account revealed strike misconduct by the Locals.Notwithstanding the International's knowledge thus acquired of such misconduct,found below to be coercive, it did not dissociate itself therefrom by repudiation ordisavowal, but lent its support to the Locals and thereby acquiesced in and con-doned such coercive actions.All the foregoing circumstances impel the conclusion,which I reach, that the International is a joint venturer with Locals S-429 and S-426in the waging of the strike against Smith, and as such is jointly and severally re-sponsible with them for whatever unlawful actions were committed in the courseof the strike which are legally attributable to each .8B.Evidence of allegedly coercive conductThe incidents hereinafter related are based almost entirely upon uncontrovertedtestimony.Such conflicts in testimony as appear in the record are resolved in thefollowing account by special comments.All these incidents are presented in theorder of their occurrence so that they may be viewed against the background ofpreceding and contemporaneous events which may provide them with greater mean-ing and significance.For convenience in later reference, these incidents have beenseparately lettered.1.Incidents occurring between the July 20 start of the strike and the October 10reopening of the Greenville mill(a) Charles Wingard, a Smith employee, while driving his truck to work to theChapman mill about 6:45 to 7 a. in. on July 20, 1955, had reached a point identifiedas the intersection of the south mill road and Highway 31 where he was accosted bystriking Chapman employees Greel Sims and Charlie Cooper.Cooper was a jobsteward and picket captain for Local S-426.As Wingard approached and stoppedhis truck, Sims, who was then holding a stick of unspecified dimensions, told himthat "he ought to pull [him] out of the truck and whip [him]."As Wingard wasdeparting Cooper said to him "he didn't want to see [him] coming back and forth bythere any more."(b)Willie Parmer is a logging foreman-superintendent.WillieLowery is awoods foreman.Both are employed by Smith at Greenville.On July 20, 1955,they sought to enter the mill at the main entrance where it was being picketed, andarrived there between 6 and 6:30 a. m.Both Parmer and Lowery identified GreelSims as one of the pickets. Sims flagged them down and merely asked them notto go into the mill or expressed his desire that they not enter.Parmer recalled thatSims "might have had a little piece of packing stick" in his hand at the time.Lowery did not notice whether Sims held a stick.The Respondents' brief arguesthat if Sims had been at Highway 31 near Chapman that morning at the hour fixedby Wingard, he could not also have been at Greenville at the time specified byParmer and Lowery and that in view of such contradictory evidence none of thesewitnesses should be believed.As noted, the distance between both localities isabout 10 miles.Wingard estimated the distance at 13 miles.While there is somedoubt as to whether Sims was at both locations at the times stated, the doubt is notso great as to compel a finding that the testimony of any of the foregoing witnessesis incredible.I am satisfied that it was entirely possible for Sims to have been atGreenville as late as 6:30 a. in., and to have been in Chapman 10 to 13 miles distantby 7 a. in. In crediting the testimony as to Sims' presence at both locations I aminfluenced by the fact that Sims was present throughout the hearing but was notcalled to refute any testimony concerning him.(c)E. L. Atkins, a Smith employee at Chapman, was a member of Local S-426who had voted against the strike.On July 20 he had gone to the mill with the8 Sunset Line and Twine Company, supra; District 50, United Mine Workers of America,et at. (Tungsten Minting Corporation),106 NLRB 903. INTERNATIONAL WOODWORKERS OF AMERICA517intention of working but decided not to cross the picket line.That night he wentto the union hall in Chapman and told President White that he intended to work,whereupon White said he "might get into it if [he] went on back down there" andthat he "might get hurt going down the road."(d) Cecil Cooper, a Smith employee at Greenville, reported for work on July20 and again on July 21.As he left work this latter day accompanied by employeeArthur Purdue, Campbell, Jr., and J. L. Phelps, who were among the pickets at themill entrance, called them "scabs."Cooper proceeded with Purdue in the latter'svehicle until he was let out.As he proceeded on foot toward town, Campbell, Jr.,George Campbell, Sr., the financial secretary of Local S-429, and Phelps drove upto him in an automobile and stopped.Both Campbells got out and proceeded tocurse at him.Campbell, Jr., drew back his fist, called Cooper a series of vilenames, and stated he "ought to beat the hell out of [him]."Campbell, Sr., told himto "stay away from there, not to be coming back there any more."(e)EverettWilliamson, a Smith employee at Chapman, continued to work afterthe strike started.During the first week of the strike he was visited at his homeby employees Pierce Sanford, Jr., and George Brown.Sanford is the elected chiefjob steward of Local S-426. In a conversation in which Sanford did most of thetalking,Williamson was told that "they wouldn't harm [him] themselves and thatanything could happen, some people might do something to [him], but as far asthey were concerned, they wouldn't."(f)Grady Aplin is the Smith plant superintendent at Chapman and resides in thetown of Chapman. Shortly before 11 p. m. July 25 an explosion occurred outsidehis garage which is attached to his home.The force of the explosion jarred a clockfrom a wall, broke a window and caused gravel to scar the woodwork.(g)R.N.Wilson is a Smith employee at Chapman who also resides in thetown of Chapman.Wilson continued to work during the strike.Approximately acouple of weeks after the beginning of the strike Jimmie Halford, a striking Smithemployee who lived across the street from Wilson, spoke to the latter at his houseand related a conversation which had occurred among certain strikers on the picketline.Halford reported that Zeb Davenport, Buck Bates, and a fellow namedHooks had been "discussing those `bummings' around there and Hooks said, if heknowed all these trails leading up to the back of most of those houses and if theywould get the dynamite, he would put them under them."Halford then advisedWilson to be "on [his] watch about it."About 2 weeks later Wilson met Hooks atone of the regularly picketed stations in Chapman and asserted "yeah, you were theone talking about if you knowed how to get over in the back of my house, youwould `bum' it, wasn't you?"Hooks denied personal involvement in the matter and,according to Wilson, claimed that "it must have been Davenport and Jimmie Halfordand Buck Bates, that they offered to give him the dynamite if he would put it underbut he said he didn't want to have anything to do with it."(h)Alton Woodruff is self-employed in the timber-cutting business and had cutdown trees for Smith on its property in a wooded section called Starlington.Haul-ing of the logs from the woods was to be accomplished by another contractor, RaineyLumber Company.On a day close to the beginning of August 1955 Woodruff hadcome from the woods where the trees had been cut and reached the adjacent publicroad where he saw a group of men which he estimated as being 75 to 100 in number.Some of them wore "aprons," 9 but he did not observe what was printed on them.When he reached the group Woodruff asked "what was the holdup" and was in-formed they were on strike.He stated that he did not work for Smith to whichthey replied "it didn't make any difference, that the load of logs was cut by unionlabor and union labor was supposed to get them, that was their job down there." Toone of the group Woodruff attributed a remark that "those stray bullets down theredidn't have any eyes."Woodruff could not name any of the persons who hadaddressed him, but did point to a person present at the hearing whom he identified asthe one who had remarked about the "stray bullets."The person thus identifiedwas J. N. White, the president of Local S-426. Subsequent examination of thewitness failed to elicit a positive identification of White as the speaker of the wordsin question, but merely the witness' observation that "it [referring to White] lookedlike the same man."While this testimony raises some doubt as to the witness' cer-tainty in identifyingWhite, and mayhaps could not have been relied upon in theface of controverting evidence, no refutation of this testimony was offered by theRespondents.White, who was present throughout the hearing, was not called totestify in denial.Under these circumstances, I credit Woodruff's testimony andg The record contains testimony and photographic exhibits showing that various picketswore aprons publicizing the strike against Smith. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that White did comment about "the stray bullets."Woodruff conceded that nofirearms or bullet shots were in evidence.He also testified that "some" in thegroup carried "little sticks" which they used as walking canes.(i)Walter Poole is self-employed in the trucking business.On August 11, 1955,he drove his truck into the Smith mill yard at Chapman to pick up a trailer loadedwith lumber and upon entering the yard saw 2 or 3 pickets stationed at the en-trance he had used.While backing into the trailer he observed some men and anautomobile near a bridge where the trailers are usually loaded, and then observedthe arrival in another automobile of approximately six more men who joined theothers.As Poole slowly drove his truck in the direction of the bridge, members ofthe group stepped in front and waved their hands and sticks to stop him, but gotout of the way as the truck proceeded.As the truck was passing, one of the menstruck at Poole with his stick but failed to hit him. Instead his stick struck thesidemirror.Poole drove out of the yard and entered Highway 31.As he drovealong two automobiles passed him.One he recognized as the two-toned greenFord that he had seen in the yard.As it went by him its occupants cursed at himand pointed their fingers.He next saw this automobile when he reached the high-way intersection.There he found a group of approximately 20 men which includedthose who had tried to stop him in the yard. Some of these wore the aprons sig-nifying the strike against Smith.Although there was no room to pass through them,he continued to move his truck forward and as he did they threw bricks, rocks,and clods of dirt, some of which hit his truck. The right front glass of his cab wasshattered and scattered over him and onto the seat of the cab.His chin was slightlycut by a piece of the glass. Poole's truck was again overtaken on the highway bythe same Ford automobile whose occupants pointed their fingers at him in passing.In addition to shattering the glass, the objects thrown at the truck creased the doorof the cab.Upon later inspection of his truck Poole found evidence of dirt clodswhich had struck the timber load and discovered a rock on the fuel tank.(j)Curtis Sexton is a yard foreman and hardwood inspector at Smith's Green-villemill.Roy Callens is a foreman at the same mill.On August 11, 1955, Callensdrove a truck out of the mill to the public road. Sexton drove another truck ashort distance behind Callens.As Callens proceeded from the mill into the pub-lic road in front of the mill property Greel Sims and W. T. Wells, a striking Green-ville employee, tried to stop him.Callens drove between them and kept going.AsSexton drove his truck out past a group of men, some of whom wore aprons, hewas flagged down by Sims, Bud Williamson, and Rex Williamson. The latter,according to Campbell, Jr., had been a picket captain during the first weeks of thestrike but later left town and was replaced as captain by Bud Williamson. Sextonstopped his truck and in an ensuing conversation with Sims and Bud Williamson,who carried a stick, was urged by Sims to join the strikers.Bud Williamson added,"[they] would do something to be sorry for if we didn't mind," but Sexton repliedthat he "didn't think so, we had a job to do and we were going to do it."He thendrove off and caught up with Callens about 2 miles out of town on Highway 10.As he was leaving the picket line Sexton noticed one Howard Little pulling up in hisautomobile.Later, after Sexton and Callens had proceeded on Highway 10 about3miles out of town, Little's automobile passed with Sims, Bud Williamson, andanother person as passengers.As the two trucks approached Buckaloo Road intowhich they turned from Highway 10, Sims and Williamson walked out into theroad.To avoid striking them Callens pulled his truck partly off the road andslowed down.As he did Sims came alongside and grabbing Callens' arm exclaimed,"Stop!God damn it, can't you stop"Then Sims jumped on the fender and hitCallens 4 or 5 times.Callens halted the truck and talked with Sims who made thepoint that Callens was taking "their job."Williamson, while this was going on, stoodabout 6 feet from Callens with a 5-foot stick over his shoulder in the manner ofa batter holding a baseball bat and 2 or 3 times stepped toward him as if he weregoing to hit him.Williamson urged Callens to "let the logs lay out there androt," but Callens insisted he was going to do his job.Sexton had also brought histruck to a stop and was approached by Howard Little and Rex Williamson. Bothtried to prevail upon him to join the strike, but Sexton insisted the Company wouldget its logs even though they were outnumbered and beaten.Then a carload ofNegroes arrived and one of them urged Sexton to respect their picket line.Wil-liamsoncontinued to urge his support and promised union backing if the Companywere later to refuse to employ him. Sexton replied that he would continue towork.Callens then drove off with his truck, and Sexton followed with his. Sub-sequently Callens swore out assault warrants against Sims and Bud Williamson.(k)Fostele Dixon is a buyer of lumber for Smith.On the morning of August11 as he was driving from the Greenville mill through the main entrance he saw INTERNATIONAL WOODWORKERS OF AMERICA519a groupof pickets which included Greel Sims and Bud Williamson. Sims held outhis hand for Dixon to stop and said, "You are taking this too far."Dixon repliedthat he did not know what Sims meant by "too far," but as he had told him beforehe would continue to work for Smith as long as there was work for him. Sims'rejoinder was "I don't know."Dixon said, "Well, you will see," and drove off.(1)Wesley Adams is a hardwood inspector for Smith at Chapman. EverettWilliamson has previously been referred to as a Chapman employee.Bothcontinuedto work after the strikestarted.On the morning of August 15 Adams was driv-ing his pickup truck to work accompanied by Williamson.Driving from the southmill road onto the company property near the clockhouse, Adams and Williamsonobserved 12 to 15 men, none of whom they recognized.One of them sought toattract their attention by wavingA rock about the size of a fist which they didnot see thrown struck the back of the pickup truck which Adams later found in thevehicle.Adams and Williamson came to work the next morning by automobile.Asthey approached the intersection of the south mill road and Highway 31 they ob-served 4 or 5 persons there.One of them, a Chapman striker known to Adams andWilliamson as McCullough and who was then wearing the apron signifying thestrike against Smith, waved as Adams was crossing the intersection.Adams stoppedhis vehicle and was asked by McCullough why he had not joined the strike.Adamsremarked that he had to make a living for his family and in turn asked McCulloughwhat he would do were he in his shoes.McCulloughsaid, "Being ascared as Iam and notknowing what could happen, I would come out."Another picket whowore the strike apron chimed in with "you don't know what could happen."(m)William Nicholas Cohron is a dry-kiln foreman and operator for Smith atthe Chapman mill.Contrary to the General Counsel's contention, I find that heis a supervisor within themeaning ofthe Act in view of his testimony that he usuallyhas two employees and sometimes a third working under him who must followthe orders he gives them on penalty of his recommendation for disciplinaryaction.Cohron continued to work after the strike started.On the morning of August 16 10he drove to work in his automobile and entered the mill from the south road lead-ing to Georgiana.Congregated at the entrance were 12 to 15 pickets, none of whomhe recognized.As Cohron was entering the mill he heard a racket and observedan unidentified person coming toward him from his right with a "thing" in his hand,and also sawtwo persons on his left carrying sticks.One of thesetwo wore a strikeapron.The personon hisright then threw something which hit the automobile.Cohron continued for about 100 yards into the mill where he parked his vehicleand on inspectionnoticed that the post between the front door and thewindshieldhad been dented by an object which had struck it.He observedfragments on thevehicle which looked like small pieces from a brick.As he looked back toward thelocation from which he had come, he saw the same person who had thrown athim throw something at Wesley Adams' truck which had just entered and heardthe sound of the impact although he did not see the thrownmissile.(n)CharlesWingard, referred to previously as a nonstriking employee at theSmith mill in Chapman, had been away from his home between Thursday, August12, and August 16.11When he saw the front door of his house on thenight of hisreturn he observed that it had been blasted by a shotgun.(o)Roland Spann is a carpenter foreman for Smith at Chapmanand resides inhis own house which is about 11/4 to 11/2 miles from the nearest Smith mill opera-tionand about one-fourth mile from the union hall in Chapman.About 3:30 a. m.on Tuesday, August 16, 1955, a dynamite charge exploded under his house whichblew the floor away from the joists and splintered it, knocked up the quarter round,and broke seven windowpanes.(p)On August 16 Wesley Adams, Everett Williamson, CharlesWingard, andWilliam Nicholas Cohron came to the union hall in Chapman and gavenotice thatthey would not continue to work during the strike.Robert Salter, RufusBlack, and"Shorty" Williamson who were also employed by Smith hadcome to the union hallat the same time to give notice that they too would not continue to work during11 Cohron mistakenly testified that this date was August 15. I am satisfied that thedate in question was August 16 In view of the occurrence of certain events on that dateas to which there is mutually corroborative testimony by Cohron and other creditedwitnesses.n Wingard testified that he returned to his home on Monday, August 16.He also ismistaken as to the day of the week in question for August 16 fell on a Tuesday. I amsatisfied that he returned on Tuesday, August 16, in view of his testimony, adverted tobelow, concerning a visit to the union hall in Chapman which other creditedwitnessestestified occurred on August 16. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD11the strike.Cohron testified that he gave this notice to the Union because a housea quarter mile from his home had been dynamited causing his house to shake, andthat he consequently felt endangered.Wingard testified he had given his noticeto the Union "to let them know we wasn't working so that our houses and our homeswouldn't be bombed."(q)William Purdue had been a truckdriver for Ryal's Lumber Company beforethe strike began.Thereafter he hauled logs from Greenville for the Bennett Lum-ber Company. Presumably these were logs felled on Smith property.At a timeabout 2 months before the hearing, which would be in early September 1955, Phelps,the aforementioned recording secretary of Local S-429, spoke to Purdue at the lat-ter'shome and told him to quit working for Bennett or he would get his head"skint."Purdue informed him he would continue to work.About a week laterCampbell, Jr., the aforementioned Local S-429 president, met Purdue in Greenvilleand told him that if he did not stop hauling logs that both his and Mr. Ryal's headswould be "skint."Purdue indicated that he would continue with his work andCampbell, Jr., warned that if Phelps did not stop him he would.(r)Floyd Kearley is a truckdriver employed by the Evergreen Lumber Companyin Evergreen, Alabama.On a day in August or September 1955 he brought a loadof lumber to the Greenville Lumber and Supply Company in Greenville in a truckwhich had on its cab the insignia "W. T. Smith."While at his destination he wasapproached by Greel Sims in the presence of Cecil Little and Bobby Spears, em-ployees of the Greenville Lumber and Supply Company.When Sims questionedKearley and was apprised that the latter had brought a load of lumber on the truckwith the Smith insignia, Sims told him it would not be healthy to drive a truck upand down the road, and suggested to Kearley that he take the truck back to Chap-man and park it unless he removedtheW. T. Smithinsignia.(s)Hugh Thompson, the aforementioned Smith personnel director, was at hishome in Chapman on the night of October 7 when about 11:30 p. in. he heard anexplosion at a point estimated by him 150 yards from his house.This was followedabout a minute later by another explosion which shook his house knocking out sev-eral windowpanes and loosening others. In a few minutes Thompson and his wifeleft the house and drove through the town of Chapman in his automobile. Stop-ping at the picket station in Chapman nearest his home Thompson asked the picketsat this location whether they had seen anyone pass and received a negative reply.Thompson then drove by seven other locations in Chapman which were regularlypicketed and observed pickets at all these places.Itwas too dark to permit recog-nition of any of them and Thompson did not speak to them. He returned to his houseand went to bed about midnight.About an hour or so later he was awakenedby another explosion.Thompson did not know where the explosion occurred"or anything about it."2. Incidents occurring upon the October 10 reopening of the Greenville millMembers of the striking Locals were summoned by radio broadcast to a jointmeeting atChapman on October 9, 1955. As previously noted, Craven, the inter-national representative empowered to participate in the strike, was present.Camp-bell, Jr., the Local S-429 president, was also present.He testified that he wouldnot say he did or did not personally instruct pickets to report the following morningto the mill.He himself came to the picket line at the main entrance of the mill be-tween 5:30 and 6:30 a. m. on October 10. Phelps, the Local S-429 recording secre-tary,was also there. It was on that day, as already mentioned, that the bus pur-chased with union funds by President White of Local S-426 transported Chapmanstrikers to the Greenville mill.The following incidents took place:(t)Henry C. Faile is the assistant manager of the Greenville Lumber and SupplyCompany.This company was referred to by him as a subsidiary of Smith, but therecord otherwise fails to include sufficient data to permit a finding that Smith hasa proprietary interest in it. In any event,I deem the business relationship betweenthese companies immaterial to this proceeding.Faile drove a truck to the millentrance at 10 a. in. on October 10.He observed 25 to 40 pickets there.As hewas proceeding into the mill a number of them waved sticks in an attempt to stophim.He continued to drive the truck necessitating withdrawal from his path ofpickets who would otherwise have been run down.As the truck passed him theybeat on the side with their sticks.After Faile loaded his truck he drove out of themill apparently without incident.He returned at 3:30 p.m. and sought to enterthe mill through the same entrance as before.The experience of the morning wasrepeated.Faile recognized Campbell,Jr.,among the pickets and recalls that hestepped out of the truck'sway just in time to avoid being struck and at the sametimeshouted to Faile, "Go, you son-of-a-bitch."Faile drove his truck out of the INTERNATIONAL WOODWORKERS OF AMERICA521mill at 4:30 p. in.This time the pickets were calmly sitting or squatting on oneside of the street. In addition to Campbell, Jr., Faile recognized several otherswhose names he recalled at the hearing, including Lee McKee, a picket captain forLocal S-429.One of them, Bud Williamson, held a half brick in his hand whilesquatting near the curb.As the truck neared him he made motions as if he wereabout to throw the brick.Faile brought the truck to a near stop and looked atWilliamson who thereupon laid the brick down.Faile returned with his truck to the Greenville mill at 10:30 a. in. on October 11.He observed 30 to 50 pickets there.An automobile was parked at an angle in thestreet which impeded his entrance to the mill.He waited momentarily for the driverto move the automobile and then threatened to move it himself.The automobilethereupon pulled away.As Faile drove into the mill the pickets beat on the side ofhis truck with sticks and called him "scab."Campbell, Jr., "cussed" at him.Forty-five minutes later Faile drove his loaded truck from the mill and came through theentrance at a speed of about 20 miles per hour.As he approached the pickets heobserved them scrambling about and positioning themselves on the side of thestreet, at the same time picking up objects "that they weie fixing to chunk at [him]or something."As he was nearly through the crowd he came to a point whereCampbell, Jr., Bud Williamson, and Rob Powell stood side by side.All of themthrew objects at the truck.One object broke the windshield and scattered the glassover Faile.The other objects hit the side of the truck near his head.He continuedto drive to the Greenville Lumber and Supply Company yard and upon inspectingthe truck there found parts of one Coca-Cola bottle on the cab and another bottleon the frame of the truck behind the end gate, and a shattered brick stuck in theframe.He swore out warrants the next day against Campbell, Jr., Williamson, andPowell.The aforesaid account is based on Faile's testimony which is credited in all respectsbut one.Faile testified that the driver of the automobile which was blocking hisentrance to the mill on October 11 was Stewart O'Bannon, previously referred to asa representative of the International.This testimony was controverted by L. H.Parker, a Greenville insurance agent, who testified that he was the driver of the auto-mobile in question and that he had come to the mill in search of Lee McKee whosewife had told Parker he could be found there. I am satisfied that Faile was mistakenin the identification of O'Bannon, and credit the testimony of Parker, who is a com-pletely disinterested witness, that it was he whose automobile had blocked Faile'spath.In crediting Faile's account of the October 11 missile-throwing incident Ihave rejected the account of John L. Phelps who testified that he rather than Powellwas with Campbell and Williamson at the time, and none of them had thrownanything at the truck. In failing to credit Phelps I have been influenced by hisevasiveness as a witness, particularly when called as an adverse witness by theGeneral Counsel.Significant also is the fact that Campbell, Jr., who was presentthroughout the hearing, did not take the stand to refute Faile's account of hisconduct.Nor was Williamson or Powell called or any explanation given as to whythey were not produced to refute Faile's testimony concerning them.(u)Roy Callens, the above-mentioned Smith foreman, arrived at the Green-villemill (presumably by motor vehicle) about 5:10 a. in. on October 10.Therehe saw 12 to 15 pickets at the entrance including 2 whom he recognized, John L.Phelps and Robert Herbert.The latter was a striking employee of the Greenvillemill.Herbert stood beside Phelps with a stick in his hand which Callens related"he strung-out in front of me kinda" and "swung out-like that at me." Callensstarted to stop and changed his mind and went ahead ignoring Herbert's gesture.Admittedly, nothing else was done to prevent his entrance to the mill.(v) Frank Palmer, a Smith foreman, came to the Greenville mill on October 10at about 5:45 a. in. and observed about 30 pickets near the main entrance amongwhom he recognized Phelps and Tee Alexander.As Palmer was approaching theentrance, Phelps stepped from the curb and flagged him to stop.Although therewas room to drive by Phelps, Palmer brought his vehicle to a stop. Phelps thenreferred him to a man in a "white shirt" who was standing next to Tee Alexander.Palmer drove toward them and continued his course into the mill as the man inthe white shirt signaled for him to proceed.12Alexander did nothing.He washolding a stick which Palmer likened to a broomstick and which he also referred toas a walking stick.(w)Willie Parmer and Willie Lowery, the aforementioned Smith foremen, ar-rived at the Greenville mill on October 10 about 6:30 a. in. and noted the presence32While the record permits an inference that the white-shirted man was Claude Hill, asstated above there is nothing in the record to show that Hill, as the Charging Partycontends, had any official connection with the International. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDof between 40 and 50 pickets.Among them they recognized Phelps, Campbell, Jr.,W. T. Welch, and Tee Alexander.As Parmer's vehicle approached the pickets,Alexander and a man in a "white shirt" (presumably Claude Hill) crossed theroad and waved to Parmer to stop.Alexander held a stick in his hand. Parmerstopped to avoid running down Alexander, whereupon Campbell, Jr., jerked uponthe right door of the vehicle and told Parmer he "would rather [Parmer] wouldn'tgo there to work." Parmer replied, "they sent for me and I am going" and drove away.(x) Fostele Dixon, referred to previously as a buyer of lumber for Smith, arrivedby motor vehicle at the Greenville mill at 6:30 a. in. on October 10.At the mainentrance he saw 40 to 50 persons, some of whom were so positioned in the streetas to block his progress.Several held sticks 3ito 4 feet in length which theyswung back and forth as Dixon approached.Among them he recognized TeeAlexander.To avoid running down the pickets in his path Dixon swerved andslowed his vehicle until it came almost to a stop.At this point he saw a white-shirtedman run toward the side of his vehicle.Dixon shifted to second gear andwent ahead.As he entered the mill he looked in his rearview mirror and observedthat the man in the white shirt was in a half-erect position as if he were risingfrom the ground and that his hair had fallen over his face.When Dixon came tothemill the following morning and passed the group picketing the entrance heagain saw the white-shirted person who then had one arm in a sling.(y)Ralph Purdue, employed by Smith as a lumber checker, had continued towork daily at the Greenville mill after the strike without molestation.On October 10he arrived at the main mill entrance about 6:10 a. in. and saw 35 to 40 picketsthere including Campbell, Jr., Phelps, and a Major Pressley.As Purdue approachedthe pickets Pressley waved to him with a stick to stop. Purdue slowed his vehicleand came to a halt when Phelps held out a stick. Phelps looked toward someonein the crowd and gave Purdue a sign that he could proceed into the mill, which he did.(z) J. D. Walker is employed by Smith as a log checker and grader.He con-tinued to work after the strike at a location between Greenville and Chapman.OnOctober 10 he came to work at the Greenville mill.Upon arrival in his automobilehe saw a group at the main entrance among whom he recognized Bud Williamson,Campbell, Jr., Phelps, Tee Alexander, and Leon Blackburn, the latter being one ofSmith's truckdrivers.As he neared the pickets Williamson waved with his handfor him to stop, and Alexander similarly motioned with a "small stick" about21hfeetlong.Walker stopped his vehicle, whereupon Williamson rushed to the doornearest the driver, seized the handle, and proceeded to open the door.Walkertried to prevent this by pulling on the partially raised window glass, and in theprocess the glass cracked.Williamson then ordered him to turn back, otherwise hisvehiclewould be overturned.He shouted to the group on the other side of thestreet asking whether they would let Walker go in or overturn his automobile andthey responded that they would turn it over.Williamson then released the doorlatch and told hold of the rear fender, whereupon Walker "cranked up and drove off."In addition to the proof concerning specific incidents and circumstances involvingallegedly unlawful conduct, there was other evidence adduced relating to the scopeand nature of picketing as to which there are contentions of unlawful conduct.This evidence is set forth in connection with the discussion and analysis madebelow of the contentions concerning the picketing.Findings and Conclusions as to Coercion and RestraintThe General Counsel and the Charging Party contend that all the foregoing in-cidents and circumstances constitute evidence of restraint and coercion withinthe meaning of Section 8 (b) (1) (A) for which all the Respondents are responsible.The Respondents, on the other hand maintain that certain of the foregoing describedincidents do not involve coercive conduct, that others were not proved to have beencommitted by the Respondents, and that testimony as to some which might entailcoercion ascribed by the witnesses to the Respondents should be rejected as un-worthy of belief.As to the remaining incidents, the Respondents' defense ispremised on the contention that because they involved conduct directed againstSmith's supervisors or managerial personnel and against independent contractorsseeking to do business during the strike with Smith, and because it was not provedthat these incidents occurred in the presence ofnonstriking employeesor under cir-cumstances which would insure that such nonstriking employees would learn ofthese incidents,findings of Section8 (b) (1) (A)violations are not permitted withrespect to them. Implicit in this latter contention is the argument that conductduring a strike by a union to be violative of Section 8 (b) (1) (A) must coerceemployees who desire to work in the face of the strike and have not joined the strike, INTERNATIONAL WOODWORKERS OF AMERICA523Concerning the issue thus raised by the Respondents, the General Counsel con-cedes in his brief that the Board has never had occasion to decide whetherstrikingemployeesare subject to restraint and coercion by witnessing or learning of threatsor violence directed against persons who are not employees, but submits that whenthe Board declared in theSmith Cabinetcase, 81 NLRB 886, that "the illegality ofcoercive activity directed against supervisors is found to depend upon its commissionin the presence of non-striking employees or under circumstances as to insure theseemployees would hear of it" that the reference tononstriking employeeswas merelyinclusive and not exclusive.The General Counsel reasons that Section 8 (b) (1)(A) does not distinguishstriking employeesfromnonstriking employeesand thatSection 7 guarantees to striking employees the right, free from union restraint orcoercion, to abandon a strike and return to work.I am persuaded that the General Counsel's argument is correct.The Board hasdeclared that the "interdependent guarantees of Section 8 (b) (1) (A) and Section 7of the Act included the protected right of employees to work in the face of a strike." 13I do not regard the Board's pronouncement as limited to the protection of this rightto work only by employees who have chosen not to join a strike. I cannot logicallyconceive that the Board's construction of these statutory sections does not also in-clude protection of the right of striking employees to change their minds during thecourse of a strike and return to work, and I am satisfied that the reference to non-striking employees in theSmith Cabinetdecision was a reflection merely of the factin that case, as the Board found it, that nonstrikers actually witnessed or learned ofthe violence against supervisors and that they were consequently coerced. It is note-worthy that in itsSmith Cabinetdecision the Board compared the pronouncementhere under consideration with its doctrine expressed in earlier Wagner Act cases 14where the Board had found that employers had unlawfully coerced "employees" bystatements not uttered in their presence but under circumstances insuring that theywould learn of them.The rule's genesis and its development under Section 8 (b)(1) (A) implies no limitation of its applicability to employees who refuse to strike,and not to employees who have joined a strike. I am assured that this is so by theBoard's restatement of its rule in theCory Corporationcase, 84 NLRB 972, for therethe Board said, in footnote 6 of its Decision,We.find no merit in the Respondents' contention that this [coercive] con-duct, having been directed against supervisors, did not constitute restraint andcoercion of "employees" within the meaning of Section 8 (b) (1) (A) of the Act.As we have recently observed in a comparable situation, witnessingrank and fileemployees[emphasis supplied] "might have reasonably regarded these incidentsas a reliable indication of what would befall them if they sought to work duringthe strike." [CitingSmith Cabinet Company.]I conclude, contrary to the contention of the Respondents, that striking "rank andfile" employees have a protected right to abandon the strike they have joined andmay be unlawfully coerced and restrained in the exercise of such right within themeaning of Section 8 (b) (1) (A) by witnessing or learning of violent conduct by aunion against supervisors, management personnel, or independent contractors.Before considering the evidence of allegedly unlawful conduct adduced by theGeneral Counsel, it should be noted that to establish a violation of Section 8 (b) (1)(A) it is not enough to show commission of conduct which coerces or restrains em-ployees in the exercise of protected rights.There must also be legal attribution ofthe complained-of conduct to the labor organization charged with responsibility there-for in accordance with the "ordinary law of agency." 15 In enunciating this rule inits very first decision construing Section 8 (b) (1) (A), the Board refused to findthat persons engaged in picketing activities in a strike called and directed by the unionof which they are members are agents of the union by virtue of such membershipand authorized picketing activity, and that the union is consequently responsiblefor their picket-line misconduct.While the Board has not expressly held against thevalidity of this concept, it has consistently avoided its acceptance in cases where itfound 8 (b) (1) (A) violations by disavowing the reliance thereon by Trial Ex-aminers in their reports and by finding that there were other reasons to support thev Su,iset Lane and Twine Company, supra; Smith Cabinet Manufacturing Company,Inc., supra.14Reeves-Fly Laboratories, Inc,76 NLRB 728;Rosenblatt's Friendly Mountain Line,59 NLRB 769.25 Sunset Line and Twine Company, supra. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings of 8 (b)(1) (A) violation.18Invariably,these findings have been basedupon conduct of union officials and functionaries engaged in prosecuting the strikefor their union,and whose misconduct,in accordance with common-law agency con-cepts,was committed within the scope of their general authority or employment.I deem it obligatory to follow this consistent approach by the Board,and shall con-sequently make allowable findings only where the record shows misconduct by theagents of the Respondents as that term has been definedby theBoard.In this con-nection I refer to the decision in theCory Corporationcase,supra,where the Boardfound that certain union officers, stewards,and strike committeemen had playedleading roles in calling and conducting a strike and had personally engaged in unlaw-ful strike activity or directed or incited other persons to commit such acts.Findingthat these individuals were clothed with authority to function as agents on behalf ofthe union respondents in that case in seeking by strike action to compel the companyto accept the contractual demands of the local union involved, the Board held thatthe various acts of restraint or coercion committed, directed, or instigated by theseindividuals in furtherance of the strike objectives were performed within the scopeof their authority or employment, and that the union for whom they were agents wasresponsible for their unlawful acts as principal.Application of theCoryholding to the facts of the instant case requires the find-ing, which I make, that the officers, stewards, and officially designated picket captainsof Locals S-429 and S-426 who, as revealed by the above-related facts, took a lead-ing part in the calling and prosecution of the strike are agents of their respectiveLocals, and that these Locals are responsible for their conduct committed in fur-therance of the strike.These persons are Local S-429 President and Picket CaptainCampbell, Jr., Financial Secretary Campbell, Sr., Recording Secretary and PicketCaptain Phelps, and Picket Captains Rex Williamson, Bud Williamson, and LeeMcKee.Also included are Local S-426 President White and Job Steward andPicket Captain Charlie Cooper. I further find that Southern Director J. L. Baugh-man, Assistant Southern Director McKinney, International Vice-President Ballard,and International Representatives Craven, Race, and O'Bannon are agents for theInternational for whose conduct in furtherance of the strike objectives the Interna-tional is chargeable as principal.Turning to the specific incidents and circumstances itemized above, and referringto each by the same letter designation, I find that the following acts of restraint andcoercion were committed by or under the direction and instigation of authorizedagents of one or more of the Respondents for which I find them jointly and severallyresponsible:(a)The threat of physical harm on July 20 to employee Charles Wingard bystrikerGreel Sims in the presence of Local S-426 Picket Captain Cooper who byfailing to repudiate Sims' threat and by elaborating upon it with his own directiontoWingard not to come back sanctioned and adopted the threat. Such conduct byCooper was within the scope of his authority as a picket captain to maintain theorder of pickets.(c)The comment on July 20 by Local S-426 President White to employee Atkinsthat he "might get into it" and "might get hurt" if he persisted in working duringthe strike, which I construe as a threat, and not a mere friendly warning, of physicalinjury by union adherents on the picket line.When uttered by the Local's presidentwithout reservation as to official union opposition to such conduct or steps to betaken to prevent it, his words in my view carried the implication that the Localwould take no action to prevent its pickets from harming employees who desire towork.I regard this as tantamount to notice of official approval by the Local ofviolence which it avowedly knew would be resorted to by pickets under its control.(d)The pursuit of employee Cooper on July 21 by Local S-429 President Camp-bell, Jr.,Financial Secretary Campbell, Sr., and Recording Secretary Phelps inwhich they accosted him in the town of Greenville where, with Phelps standing by,Campbell, Jr., reviled Cooper with obscene names and threatened him with a beat-ing while Campbell, Sr., ordered him not to return to work.(h) The remark by Local S-426 President White in August to Alton Woodruff,an independent contractor doing business with Smith, that "those stray bullets didn'thave any eyes." I construe this remark as a threat of injury by gunfire to prevent16 See,for example,the Beard'sdecision in theUnited Electrical,Radio & MachineWorkerscase, 106 NLRB 1372, where in footnote 1 the Board stated, "We find it un-necessary to adopt the statements by the Trial Examiner that, in effect,a union is re-sponsible for all activities by pickets in furtherance of a strike as the record shows othergrounds for holding the Union liable for the misconduct of the pickets and strikers onwhich we rely." INTERNATIONAL WOODWORKERS OF AMERICA525Woodruff from doing business with Smith.This remark was made in the presenceof a group identified as pickets.Because there is no evidence in the record thatpersons other than striking employees were pickets, I assume that White's remarkwas spoken in the presence of striking employees upon whom the threat tendedto have a coercive effect.(i)The attempt at Chapman on August 11 against Walter Poole, an independentcontractor doing business with Smith, by a force of pickets to prevent him fromdriving a truck from the Smith premises and in which attempt a picket sought tostrike him with a stick, and the pursuit of Poole along the highway by a superiorinimical force which joined a larger group of pickets who hurled bricks, rocks, andclods of dirt at Poole's truck breaking the glass and causing him to suffer a minorcut.I attribute responsibility for this conduct by pickets to Chapman Local S-426in view of the fact that picket captains were in charge of pickets to maintain order.Absent any contrary evidence, I infer that no attempt was made by a picket captainto prevent the violent conduct of the pickets involved, and that the conduct con-sequently was sanctioned and adopted as an approved tactic by the picket captainin charge.Such conduct, in my opinion, was calculated to have a coercive effectupon the striking employees who, I assume, comprised the group of pickets. Iam further satisfied that this openly committed act of violence against a contractor ofSmith upon a public highway was bound to come to the attention of nonstrikers inand around a company town so small as Chapman, and that they too were coercedby such violence.(j)The August 11 pursuit of Foremen Roy Callens and Curtis Sexton, who Ifind are supervisors within the meaning of the Act, by a superior inimical forcewhich included Picket Captain Rex Williamson, the blocking of the trucks drivenalong the highway by the pursuers, the assault by striker Greel Sims upon Roy Cal-lens, and the threatening gesture by striker Bud Williamson towards Callens with a 5-foot stick.This conduct I attribute to Local S-429 in view of Picket Captain Wil-liamson's failure to prevent coercive conduct by pickets in his presence and underhis control, and particularly because of his direct participation in such conduct.Williamson's conduct in the circumstances amounted to adoption of the pursuit,assault, and threatening tactics involved in the entire episode with consequent re-sponsibility of his principal, Local 5-429, for such conduct.Here, also, the coercionagainst a supervisor was committed in the presence of employees, albeit strikingemployees, with coercive effect upon them. I am further satisfied that althoughnonstrikers were not present they were bound to learn of the assault upon Callens,particularly because foreseeable public criminal proceedings would result therefrom.17(1)and (n) The August 15 rock throwing by pickets at the Chapman mill en-trance, first at the automobile of Foreman Cohron, whom I have found to bea super-visor, and immediately thereafter at the truck driven by employee Adams and inwhich employee Williamson was a passenger.Here, also, I infer, absent evidenceto the contrary, that the aforesaid conduct by the pickets was not deterred by apicket captain, and that lack of such deterrence was tantamount to official union ap-proval of conduct which, as to Cohron, had a coercive effect upon striking em-ployees and, as to Adams and Williamson, had a coercive effect upon both non-striking and striking employees.(q)The threats in early September to William Purdue,an employee of employersother than Smith,by Phelps and Campbell, Jr., that he would get his head "skint" ifhe continued to haul logs of the Smith Company for his employers.I construe thesecomments by officials of Local S-429 as threats of physical harm to an "employee"within the meaning of Section 8(b) (1) (A), although this employee was not em-ployed by the struck Employer, for like the employees of Smith, he, too, had a rightprotected by Section 7 to support the Local's strike by withholding labor of benefit toSmith, or to refrain from supporting the Local by performing such labor.The cal-culated effect of Phelps'and Campbell's threats was to coerce and restrain Purdue'sfree exercise of his right to these alternative choices in violation of Section 8 (b)(1) (A).17 See the Board's decision in theBrooklyn Spring Corporatsoncase,113 NLRB 815,where the Board adopted the language of the Trial Examiner that an assault upon acompany's president not witnessed by employees was nevertheless coercive, because "Anyreasonable person should have foreseen that such conduct would result in both a complaintto the police authorities and newspaper publicityInevitably the publicity attendant boththe assault and a criminal prosecution arising out of it would necessarily come to theattention of the nonstriking employees, and hence it can be concluded that the circum-stances were such as to insure that they would learn of the assault." 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD(r)The threat in August or September to Floyd Kearley, an employee of anemployer other than Smith, by the aforementioned Greel Sims, that it would notbe "healthy" for him to drive a truck with the Smithname on it.The assumptionhere is that Kearley's labor for his employer was of benefit to Smith during the strike.Here, also, asin item(q), I construe Sims' threat of physical harm to Kearley ascoercion of an employee within themeaningof Section 8 (b) (1) (A). Because thethreat was made in the presence of Cecil Little and Bobby Spears who, like Kearley,worked for the Evergreen Lumber Company, I find that they too were subject to thesame coercive influence as Kearley in the performance of duty for their employerinvolving services for Smith during the strike.Although a Chapman employee, andostensibly a member of Chapman Local S-426, I hold both Locals S-429 and S-426responsible for Sims' conduct in view of Sims' past coercive tactics (items (a) and(j)) in the presence of picketcaptainsof both Locals who not only failed to deteror repudiate Sims' conduct but shared with himin itsperpetration and thereby sanc-tioned and condoned it in suchmanner asto approve its continuation, both at andaway from the picketline.Becausepicket captains were officially delegated authorityby their respective Locals to control conduct of pickets, I find that the captains whohad sanctioned and condoned Sims' coercive acts had done so within the scope of thegeneral authority vested in them by their Locals.(t)The attempts on October 10 to bar ingress and egress from the Greenville millof the truck driven by Henry C. Faile, the assistant manager of the Greenville Lumberand Supply Company, in which pickets beat on the side of his truck with sticks andPicket Captain Bud Williamson menaced Faile with motions as if he were about tothrow a brick held in his hand, all this occurring in the presence of President Camp-bell, Jr., of Local S-429, who himself participated in the attempt to block the truck'smovement.Although no proof was presented as to witnessing of these events by non-striking employees, I find that striking employees who were present were coerced bythese tactics in violation of Section 8 (b) (1) (A).I further find coercive the conduct of pickets on October 11 in which they beatwith sticks on Faile's truck as he drove into the Greenville mill, and the conduct ofCampbell, Jr., Bud Williamson, and Rob Powell who broke the windshield of thetruck with thrown objects as it exited from the mill.These latter incidents not onlyhad a coercive effect on strikers who were present, but also on nonstriking employeesas to whom it could reasonably be foreseen that the violent conduct of Campbell, Jr.,Williamson, and Powell wouldresultin the publicity attendant a criminal complaintwhich wouldinsurethat they would learn of it. In view of the presence and par-ticipation in the foregoing conduct by Local S-429 officials, I find this Local directlyresponsible therefor.(w) and (x) The October 10 blockingof ingressto the Greenville mill by picketsof Foremen Palmer and Lowery (both supervisors of Smith withinthe meaning ofthe Act) and the blockingof ingressof Fostele Dixon (a managerialemployee ofSmith), in the presence of Local S-429 Officials Campbell, Jr., and Phelps, for whichI hold Local S-429 responsible.Here, also, I find coercion of striking employees inviolation of the Act.(y) The October 10 blocking of ingress of employee Ralph Purdue under cir-cumstancessimilar tothose related initems(w) and (x), above, for which I findLocal S-429 responsible.(z)The October 10 blocking of ingress of employee J. D. Walker to the Greenvillemill with forcible attempt by Picket Captain Bud Williamsonto openthe door ofWalker's vehicle, ostensibly to attackWalker, coupled with Williamson's threat,echoed by the pickets, to overturn the vehicle.This conduct was committed in thepresenceof Local S-429 officials who werein controlof the picketing,and is conductfor which that Local is clearly responsible.All other incidents and circumstances proved by the General Counsel have notbeen found violative of the Act becauseinmy opinionthey were either not coercive,or if coercive were not committed undercircumstanceswhich satisfy the agencyrequirementsprerequisite to a finding of responsibility on the part of any of the Re-spondents. I include in the noncoercive categoryitems(b), (e), (k), (p), (u), and(v).Items (f), (g), (n), (o),and (s)fallwithin the category ofincidents as towhich there is no proofof commissionby agents of theRespondents.Among theselatter items are the incidents of dynamiteexplosionsin Chapman on July 25 (item(f) ), on August 16 (item (o) ), and on October 7 (item (s) ), and the shotgun blastin the door of employee Wingard's home discovered by him on August16 (item (n) ).Includedalso inthis category are the conversations between employee Wilson andstriking employees regarding the planting of dynamite (item (g) ).As to the dynamiting and the shotgun blast, there is no evidence whatever, director circumstantial, to show their commission by any of the Respondents.Howeversuch incidents may have affected the exercise of the right of employees to work or join INTERNATIONAL WOODWORKERS OF AMERICA527the strike,no finding of statutory violation may be imposed upon a party withoutproof of culpability therefor. Indeed, although the General Counsel pressed for theadmissibility of evidence at the hearing of these incidents and the Trial Examinerover objection permitted the introduction of such evidence upon the representationthat the record would provide proof of culpability by the Respondents, the GeneralCounsel has apparently abandoned his claim of violation flowing from these incidentsfor,despite the lengthy recital of numerous unlawful incidents in the GeneralCounsel's brief, there is no mention of the dynamiting or the shotgun blast.TheCharging Party, however, would attribute joint responsibility for these explosions tothe Respondents because they occurred in Chapman where the proof showed exten-sive day and night picketing throughout the town when the explosions occurred. TheCharging Party's brief theorizes that such extensive picketing"creates an inferencethat the dynamite and shotgun blasts at the homes of non-striking strikers could nothave occurred without, at least, the knowledge and acquiescence of the pickets."I am not persuaded that this is so, and will not speculate to such conclusion.But,even if such speculation were warranted,and pickets knew or acquiesced in suchviolence, there still would be no proof of conduct by responsible agents of any ofthe Respondents to permit an imputation of culpability, such as evidence that theseagents directed, instigated, condoned, or adopted these acts of violence.Nor do I regard the testimony of employee Wilson as to conversations with strikersHalford and Hooks as proof that any of the Respondents are implicated in anymanner in the perpetration of the explosions.Wilson's testimonial account of theseconversations, so far as concerns admissions by pickets of dynamiting, is purelyhearsay and not competent to prove commission of these acts by anyone.The testi-mony was admitted because the statements of Halford and Hooks to Wilson mighthave constituted coercive remarks to an employee for which there might have beenresponsibility by the Respondents. I do not find such responsibility.NeitherHalford nor Hooks was shown to possess any authority from any of the Respondentsto speak to Wilson as they did, nor had there been any manifestations of conduct ator away from the picket lines for which the Respondents were responsible to war-rant a conclusion that Halford's or Hooks' remarks to Wilson, assuming they werethreats, were extensions of such conduct for which the Respondents should be heldliable.In summary, it is found that the conduct involved in foregoing items (a), (c),(d), (h), (i), (j), (I), (n), (q), (r), (t), (w),and (z)constitutes acts of coercionand restraint proscribed by Section 8 (b) (1) (A) of the Act by persons found tobe agents of one or more of the Respondents, and that such acts were committed withinthe scope of their agency so as to charge their principals with responsibility therefor.Because, as found above,each of the Respondents herein was a cosponsor of thestrike in furtherance of whose objectives the aforesaid unlawful acts were com-mitted, and hence are joint venturers in the prosecution of the strike,I find all theRespondents jointly responsible for the conduct directly attributed to each, and thatall the Respondents hereinabove have by the aforesaid conduct violated Section 8(b) (1) (A) of the Act.Contentions as to the Illegality of the PicketingThe Charging Party contends in its brief that because of the violent conductattributable to the Respondents both at and away from picket lines, and becauseof the "hours, locations, and numbers of pickets involved," the picketing itself wascoercive.The following facts relative to the nature and scope of the picketingare pertinent to the foregoing contention.As already related, picketing at Greenville and Chapman was instituted from thebeginning of the strike and has been continuously maintained on a 7-day-per-week,24-hour daily basis.In the small company town of Chapman and at the proximateSmith mill, pickets have been continuously stationed at 13 separate locations so thatallpathways and roads approaching the mill from one end of the town to theother are constantly under the observation of pickets. It was proved that at no timebefore the strike began had Smith operated the Chapman mill before 6 a. in. orafter 5 p. in. and that nothing was done by Smith during the strike which couldhave been interpreted by the Respondents as indicating Smith's intention to reopenthe Chapman mill, or if so, to change its former hours of operation.As revealed by the findings heretofore made, strikers carried sticks while picketingwhich were coercively used on various occasions as weapons or were brandishedin a menacing manner. The evidence does not show, however, that all picketscarried sticks, or what percentage of them were armed with sticks which couldbe regarded as weapons.Moreover, all the sticks were not of uniform size or shape,and I am satisfied that some of the sticks alluded to by witnesses were merely walkingsticks or small sticks used for whittling and were not weapons. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the number of pickets at specificplaces and times,itwas provedthat the largest group appeared at themainentrance of the Greenville mill on the firstday of the strike, July 20, and that on this occasion there were about 100 picketspresent.Testimony by Alton Woodruff concerning the incident when PresidentWhite of Local S-426 remarked to him about "stray bullets" near the Starlingtonwoods in early August is that there were 75 to 100 pickets in the vicinity.WhileI have some reservationsas tothe accuracy of this estimate, for purposes of this discus-sionitmay be assumed that Woodruff's figure is reliable.On October 10, the day ofthe reopening of the Greenville mill, there were at least 25 to 75 pickets at themainentrance, and on the next day there were from 30 to 50 pickets there.OnOctober 10 there were as many as 50 pickets at the Chapman mill. There is noevidence of mass picketing at any other times or places.Apart from the incidents of violence and other misconduct committed by theRespondents as found above, there is no evidence of picket line violence or mis-conduct at any other time or place.The Charging Party argues that the several acts of violence and misconduct com-mitted by the Respondents at and away from the picket lines, the large number ofpickets armed with sticks appearing at the places and times indicated, and the noc-turnal picketing, especially at Chapman, created a "coercive atmosphere aimed atdiscouraging, by fear of physical violence, any employee from exercising" his statu-tory rights.Ihave, by my previous findings, indicated agreement with the viewthat specific acts both at and away from the picket lines constituted unlawfulcoercive conduct for which the Respondents are responsible, and I shall make ap-propriate recommendations with respect to curtailment of such conduct.The Charg-ing Party's contentions, however, appear to contemplate broader recommendationswith curtailment of some or all of the picketing although peacefully conducted.In substance, the Charging Party would have me regard the picketing in thiscase as the Supreme Court viewed the picketing involved in the case ofMilk WagonDrivers Union v. Meadowmoor Dairies,312 U. S. 287, wherenumerous acts ofextreme violence, including window smashing, bombings, burnings, wrecking oftrucks, shootings, and beatings were found to have been committed by union menin the course of a strike where considerably more violence than that just enumeratedoccurred.Because the Court found that the picketing was set in a backgroundof such violence that "it could be justifiably concluded that the momentum of feargenerated by past violence would survive even though future picketing might bewholly peaceful," it affirmed the right of the State court to enjoin thepicketing as aproper exercise of the State's right to protect persons and property from violence.I do not believe that a fair appraisal of the proven violence in the instant casepermits it to be equated with the violence considered by the Supreme Court inMeadowmoorand which prompted the observation that "acts whichin isolationare peaceful may be part of a coercive thrust whenentangledwith acts of violence."Without minimizing the seriousness of the unlawful conduct committed by theRespondents, it must be observed that this conduct fails to approach the awesomedimensionsof the violence inMeadowmoor.I, therefore, do not feel impelled toapply the Supreme Court's conclusion to the case at hand, to the point of findingthat picketing by the Respondents as to which there has been no proven overt actof violence has become so entangled with the violence which was proved to havebeencommitted as to give that peaceful picketing a "coercive thrust."I am notunmindful of the fact that the nocturnal picketing, particularly in Chapman, seemsunusual in the face of the fact that Smith had given no indication that it plannednight operations during the strike, but I am not persuaded thereby that it carries thesinisterOrwellian implications suggested by the Charging Party ofsurveillance andespionage to coerce and restrain employees.This convictionis notformed withoutregard to any of the violent acts at or away from the picket lines, including thestick-carrying evidence and the congregation of large numbers of pickets on certainoccasions at the Smith mill entrance.With full consideration given to all thesecircumstances, T do not find that the picketing conducted either at night or atnumerous locations in Chapman or merely by large numbers of pickets withoutresort to unlawful conduct,18 but peacefully and without incident, warrants a con-clusion that such peaceful picketing was coercive and should be enjoined.Consistent'eThe Board does not regard "mass picketing" in the sense that this term connotesthe mere presence of a large number of strikers at a strike-bound locationas being in andof itself unlawful(United Shoe Workers (Perry Norvetl Company),80 NLRB 225, 242),and does not construe Section 8 (b) (1) (A) as contemplating that it shall affirmativelyregulate the number of persons who may properly picket an establishment(Cory Corpora-tion,supra). SHERMAN PAPER PRODUCTSCOMPANY529with the Board's orders in other cases which I have reviewed, where findings weremade of violence and misconduct by labor organizations during a strike whichcoerced and restrained employees in violation of Section 8 (b) (1) (A), I shallconfinemy recommendations to curtailment of the specific unlawful acts found,as well as like or similar conduct, but not to picketing which has been peacefullyconducted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving fotlnd that the Respondents have violated Section 8 (b) (1) (A) of theAct, it will be recommended that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The Genefal Counsel requests a recommendation that the Respondents be orderedto cease and desist from committing acts of coercion and restraint in violation ofSection 8 (b) (1) (A) against employees of employers other than Smith whodo business with Smith, and that the Respondents be orderedto ceaseand desistfrom such conduct against the employees of any employer within the jurisdictionof Locals S-426 and S-429. I shall recommend that the Respondents refrain fromsuch conduct against employees of such other employers who do business withSmith in view of the commission of such unlawful conduct in the past, and thereasonable anticipation in the circumstances of this case that such conduct will becontinued during the strike unless enjoined.Iwillnot, however, extend suchrecommendation to all employers under the jurisdiction of Locals S-426 and S-429for it.has not been shown that there are other employers whose employees fallwithin their jurisdiction whose operations are in any way related to Smith's busi-ness and that there is consequently a likelihood that the Respondents will coerce andrestrain theni in the manner found unlawful herein.On the above findings of fact, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.InternationalWoodworkers of America, AFL-CIO,InternationalWoodwork-ers of America, AFL-CIO, Local S-426, and International Woodworkers of America,AFL-CIO, Local S-429 are labor organizations within themeaning ofSection 2 (5)of the Act.2.W. T. Smith Lumber Company is an employer within themeaning of Section2 (2) of the Act, and is engaged in commerce within themeaning ofSection 2 (6)and (7) of the Act.3.The foregoing labor organizations have jointly and severally violated Section8 (b) (1) (A) of the Act by committing, through agents for whose conduct they areresponsible, the acts of restraint and coercion hereinabove related which interferedwith the exercise of rights of employees guaranteed by Section 7 of the Act.4.The .aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Sherman Paper Products CompanyandTony AntistaPrinting Specialties and Paper Products Union No. 388, AFL-CIOandTony Antista.Cases Nos. 21-CA-2316 and 21-CB-715.August 9, 1956DECISION AND ORDEROn April13, 1956,'Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding,finding that116 NLRB No. 72.405448-57-vol.116-35